Motion to resettle order denied, with ten dollars costs to abide the event. After our decision in this action the defendant should have been permitted to interpose an answer, setting up as a defense the matters which he urged as a reason for vacating the proceedings previously had. The defendant should now be permitted to do this, and the plaintiff, through her attorney, expresses her entire willingness that this should “be done. The court can then determine the action upon common-law evidence. Present — Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ.